EXHIBIT 10.1

 

SEVERANCE AND RELEASE AGREEMENT

 

This Agreement is between Domenic Rinaldi (for himself and anyone acting for
him) (the “Employee”) and Rewards Network Establishment Services Inc. (for
itself or any affiliated company, or its or their present and past officers,
directors, supervisors, employees and anyone else acting for it or them) (the
“Employer”).

 

WHEREAS, the Employer previously employed the Employee as a Executive Vice
President, Sales;

 

WHEREAS, the employment relationship between the Employer and the Employee has
been terminated; and

 

WHEREAS, the Employer and Employee wish to enter into this Severance and Release
Agreement (“Agreement”) in complete settlement of all rights of both the
Employee and the Employer.

 

THEREFORE, the parties agree as follows:

 

1. Termination. Effective March 3, 2005 (“Termination Date”), the Employee’s
employment with the Employer will end.

 

2. Accrued Benefits. The Employee will be entitled to any accrued benefits as of
the Termination Date in the same manner as any other employee whose employment
with the Employer has terminated, all in accordance with the terms of the
Employer’s applicable benefit plans. For the avoidance of doubt, the Employee
was entitled to receive and has already been paid for 120 hours of accrued, but
unused vacation time and 7.44 hours of sick leave on his paycheck dated March
11, 2005. The Employee is not owed any additional vacation time or hours of sick
leave.



--------------------------------------------------------------------------------

3. Expense Reports. The Employer will reimburse the Employee for reasonable
expenses incurred through the Termination Date provided the Employee submits
appropriate expense reports detailing the expenses within 30 days of the
Termination Date.

 

4. Return of Employer Property. The Employee acknowledges and warrants that he
has returned to the Employer all Employer property in the Employee’s possession,
custody or control, whether at the office or off premises, including, but not
limited to, confidential information of the Employer, Blackberry, laptop
computer, computer equipment, and software. To the extent that the Employee has
not returned such Employer property, he will do so immediately.

 

5. Severance Arrangements. The Employer will pay the Employee $255,852.22 over
the twelve (12) month period following March 3, 2005 (the “Severance Period”) on
an equal basis in accordance with the Employer’s normal bi-weekly salary
schedule in the form of a salary continuation (less applicable deductions). The
Employer will pay Employee COBRA reimbursement (for the Employee and his family)
for the twelve (12) month period following March 3, 2005.

 

6. Protection of Proprietary Interests. Without the prior written consent of the
Chief Executive Officer of Employer:

 

(a) the Employee agrees that for a period of 12 months after the Termination
Date, the Employee will not, directly or indirectly, on behalf of the Employee
or any other person, company or entity, solicit or participate in soliciting,
products or services competitive with or similar to products or services offered
by, manufactured by, designed by or distributed by Rewards Network to any
person, company or entity which was a Rewards Network customer, merchant, member
or partner for such products or services and with which the Employee had contact
regarding those products or services at any time during the last 12 months of
the Employee’s employment with Rewards Network;

 

2



--------------------------------------------------------------------------------

(b) the Employee agrees that for a period of 12 months after the Termination
Date, the Employee will not directly or indirectly, in any capacity, provide
products or services competitive with or similar to products or services offered
by Rewards Network to any person, company or entity which was a Rewards Network
customer, merchant, member or partner for such products or services and with
which the Employee had contact regarding those products or services at any time
during the last 12 months of the Employee’s employment with Rewards Network;

 

(c) the Employee agrees that for a period of 12 months after the Termination
Date, the Employee will not in any capacity sell, manage, supervise or offer
products or services competitive with or similar to the merchant marketing,
restaurant financing or merchant rewards business of Rewards Network in any
territory in which the Employee worked while employed by Rewards Network during
the last 12 months of the Employee’s employment with Rewards Network;

 

(d) the Employee agrees that for a period of 12 months after the Termination
Date, the Employee will not, directly or indirectly hire, solicit, attempt to
persuade or communicate with any employee of Rewards Network, or any person who
was an employee of Rewards Network within the two months preceding contact
between the Employee and that person, to leave the employ of Rewards Network or
otherwise interfere with the performance of their duties for Rewards Network;
and

 

(e) the Employee agrees that for a period of 12 months after the Termination
Date, the Employee will not directly or indirectly, on behalf of the Employee or
any other person,

 

3



--------------------------------------------------------------------------------

company or entity, participate in the development of any products or services
similar to or competitive with products or services of Rewards Network with
which the Employee had product or service research or development
responsibilities during the last 12 months of the Employee’s employment with
Rewards Network.

 

7. Future Cooperation. After the Termination Date, the Employee will reasonably
cooperate with, and assist the Employer in any investigations, proceedings or
actions relating to any matters in which he was involved or had knowledge while
employed by the Employer, subject to reimbursement for approved expenses.

 

8. No Disruption. The Employee will not knowingly disrupt, interfere with, or in
any way disturb the Employer’s business.

 

9. References. In the event the Employer receives any inquiry from prospective
employers of the Executive, the Employer will not make any statement that
reflects negatively on the Executive concerning the Executive so long as the
Executive directs any prospective employers’ inquiries regarding his employment
with the Employer to the Employer’s Human Resources Department. The Employer
will provide potential employers only with the Executive’s job title, dates of
employment, and wage or salary at time of separation and shall advise potential
employers that is the only information that may be provided under the Employer’s
policy.

 

10. Non-Disparagement. The Employee will not take any action or make any
statement that reflects negatively on the Employer, or in any way disparages, in
any manner, the Employer’s management, business or business practices; provided
the provisions of this Section 9 shall not require Employee to make false
statements or disclosures. Nothing in this Agreement precludes honestly
cooperating with any governmental investigation.

 

4



--------------------------------------------------------------------------------

11. Disclosure of Confidential Information. The Employee will not, without the
Employer’s prior permission, directly or indirectly disclose to anyone outside
of the Employer any trade secrets or other confidential information of the
Employer, or any information received in confidence from third parties by the
Employer or about third parties by the Employer, as long as such matters remain
trade secrets or confidential. Trade secrets and other confidential information
shall include any information or material which has not been made available
generally to the public and which (a) is generated or collected by or utilized
in the operations of the Employer and relates to the actual or anticipated
business or research or development of the Employer; or (b) is suggested by or
results from any task assigned to the Employee by the Employer or work performed
by the Employee for or on behalf of the Employer.

 

12. Confidentiality. Except as otherwise required by law, the parties agree that
the terms of this Severance Agreement and Release are strictly confidential and
must not be disclosed in any manner to any person. The only exceptions to this
prohibition on disclosure are to the parties’ attorneys and/or tax advisors, and
the Employer’s employees necessary to comply with the Employer’s obligations
under this Agreement, all of whom are similarly bound by this confidentiality
provision.

 

13. Non-Admission. The parties agree that the Employer’s offer of this Severance
Agreement and Release and/or the payment of severance under this Agreement are
not an admission of any kind that the Employee has any viable claims against the
Employer or that the Employer admits to any liability whatsoever.

 

14. Release. The Employee releases the Employer with respect to any and all
known and unknown claims of any type to date arising out of any aspect of their
employment relationship or the termination of their employment relationship.
This includes, but is not limited

 

5



--------------------------------------------------------------------------------

to, breach of any implied or express employment contracts, covenants or duties;
entitlement to any pay or benefits, including insurance benefits or attorney
fees; claims for wrongful termination, violation of public policy, defamation,
emotional distress, invasion of privacy, loss of consortium, negligence, other
federal, state, local or common law matters or any act or omission; or claims of
discrimination based on age (Age Discrimination in Employment Act) (“ADEA”),
ancestry, color, concerted activity, disability, entitlement to benefits,
marital status, national origin, parental status, race, religion, retaliation,
sex, sexual harassment, sexual orientation, source of income, union activity,
veteran’s status or other protected status; provided, however, that, nothing
contained herein shall be deemed a release of any of Employee’s rights under
this Agreement or the Indemnification Agreement entered into by and between the
Employee and Rewards Networks, Inc., dated February 25, 2004. The Employee also
acknowledges that he has not suffered any on-the-job injury for which he has not
already filed a claim.

 

15. Covenant Not To Sue. The Employee agrees not to sue the Employer for any
claims covered by the release in this Agreement. This agreement not to sue does
not apply to an ADEA claim to the extent such an exception is required by law.
If the Employee sues in violation of this Agreement, the Employee agrees (a) to
pay all costs and expenses incurred by the Employer in defending against a suit
or enforcing this Agreement, including court costs, expenses and reasonable
attorney fees, or (b) to be obligated upon written demand to repay to the
Employer, as liquidated damages, all of the payments paid to the Employee
pursuant to this Agreement except One Hundred Dollars, and (c) in addition to
either (a) or (b) that the Employer shall not be obligated to continue payment
to the Employee of any remaining payments under this Agreement.

 

6



--------------------------------------------------------------------------------

16. Exclusions from Release. Excluded from the release and the agreement not to
sue are any claims which cannot be waived by law, and the filing of a
discrimination charge with a government agency. But the Employee agrees to waive
any right to any monetary recovery should any government agency pursue any
claims on the Employee’s behalf.

 

17. Modification. This Agreement may only be modified in a writing signed by
both parties. If any part of this Agreement is found to be illegal or invalid by
a final non-appealable ruling of a court of competent jurisdiction, it will be
deemed severed from this Agreement, and the remainder of the Agreement will
remain in effect and will be enforceable within the bounds of applicable law. If
any restriction or limitation in this Agreement is found to be unreasonable,
onerous or unduly restrictive, it will not be stricken in its entirety, but will
remain effective to the maximum extent permissible.

 

18. Waiver of Breach. Should either party breach any provision of this
Agreement, and should the other party decide not to enforce its rights against
the other, that decision will not operate or be construed as a waiver of any
subsequent breach by the other party. No such waiver will be valid unless in
writing and signed by an officer of the Employer or the Employee, as the case
may be.

 

19. Attorney Fees. In the event the Employer shall successfully enforce any part
of this Agreement through legal proceedings, the Employee agrees to pay the
Employer all costs and attorneys’ fees reasonably incurred by Employer in
connection therewith.

 

20. Complete Agreement. This Agreement resolves all matters between the Employee
and the Employer and supersedes any other written or oral agreement between
them.

 

7



--------------------------------------------------------------------------------

21. Voluntariness. The Employee is signing this Agreement knowingly and
voluntarily, has not been coerced or threatened into signing this Agreement and
has not been promised anything else in exchange for signing this Agreement.

 

22. Attorney Consultation. By this Agreement, the Employee has been advised to
consult with an attorney of the Employee’s choice at the Employee’s own expense
before signing below.

 

23. Time Periods. The Employee has been given at least 21 days to consider this
Agreement. After the Employee signs this Agreement, the Employee has seven days
to revoke it by giving the Employer written notice of revocation. If this
Agreement is not revoked, the Employee will receive the severance and other
benefits provided in this Agreement.

 

24. Jurisdiction, Choice of Law, Injunctive Relief, and Attorney Fees. The
parties consent to the jurisdiction of the courts of Illinois and the
application of Illinois law with respect to any matter or thing arising out of
this Agreement. In the event of a breach or a threatened breach of this
Agreement by the Employee, the Employee acknowledges that the Employer will face
irreparable injury which may be difficult to calculate in dollar terms and that
the Employer

 

8



--------------------------------------------------------------------------------

shall be entitled, in addition to remedies otherwise available at law or in
equity, to temporary restraining orders and preliminary injunctions and final
injunctions enjoining such breach or threatened breach.

 

Signed:

 

EMPLOYEE       REWARDS NETWORK         ESTABLISHMENT SERVICES INC.

/s/ Domenic Rinaldi

--------------------------------------------------------------------------------

      By:  

/s/ Ronald L. Blake

--------------------------------------------------------------------------------

Domenic Rinaldi       Name:   Ronald L. Blake         Title:   President and CEO

April 11, 2005

--------------------------------------------------------------------------------

     

April 11, 2005

--------------------------------------------------------------------------------

Date       Date

 

9